DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 3-6-22 is acknowledged.
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-6-22.
Claims 1-24 are pending.  Claims 1-10 are under consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 12-22-17. It is noted, however, that applicant has not filed a certified copy of the EPO 17210359.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-21-18, 9-11-19, 11-16-20, 3-5-21 and 3-6-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “nucleic acid sequence encoding: i) gag-pol, ii) env…” in lines 1-5 of claim 1-5 is vague and renders the claims indefinite.  The gag-pol are two different genes.  Although gag-pol in lentivirus has gag gene and pol gene overlap, however, in some other retrovirus, the gag and pol genes are independent and not overlapped to each other.  It is unclear whether the “nucleic acid sequences encoding i) gag-pol, ii) env…” means two nucleic acid sequence encoding gag-pol, i.e. one nucleic acid sequence encodes gag protein and another nucleic acid sequence encodes pol protein, or it means one nucleic acid sequence encodes gag-pol overlapped gene, or it means one nucleic acid sequence encodes separate gag gene and pol gene.  If there is one nucleic acid sequence encoding gag-pol overlapped gene, then it is unclear what kind of protein is produced, for example, a gag protein and a pol protein, or a gag-pol overlapped protein.
The phrase “nucleic acid sequence encoding: i) gag-pol, ii) env…” in lines 2-6 of claim 6-7 is vague and renders the claims indefinite.  The gag-pol are two different genes.  Although gag-pol in lentivirus has gag gene and pol gene overlap, however, in some other retrovirus, the gag and pol genes are independent and not overlapped to each other.  It is unclear whether the “nucleic acid sequences encoding i) gag-pol, ii) env…” means two nucleic acid sequence encoding gag-pol, i.e. one nucleic acid sequence encodes gag protein and another nucleic acid sequence encodes pol protein, or it means one nucleic acid sequence encodes gag-pol overlapped gene, or it means one nucleic acid sequence encodes separate gag gene and pol gene.  If there is one nucleic acid sequence encoding gag-pol overlapped gene, then it is unclear what kind of protein is produced, for example, a gag protein and a pol protein, or a gag-pol overlapped protein.
The phrase “wherein the nucleic acid sequences are located at, at least, two different loci within the cell, further wherein at least two of the nucleic acid sequences are located at the same genetic locus” in lines 6-8 of claims 4-5 is vague and renders the claim indefinite.  It is unclear whether the “two different loci” and “the same genetic locus” are intended to mean the same “locus” or different “locus”.  If the “two different loci” and “the same genetic locus” mean the same “locus” within the cell, then it is unclear how the nucleic acid sequences can be at “two different loci” and located at “the same genetic locus” at the same time.  If the “two different loci” and “the same genetic locus” mean different “locus” within the cell, then, it is unclear the “two different loci” means the loci in the genome or it can be any loci within the cell.  It is also unclear whether the “genetic locus” means the locus in the genome or the cell or it means any locus within the cell.  Further, claims 4 can have only two nucleic acid sequence encoding i) gag-pol and ii) env.  It is unclear how the two nucleic acid sequences can be at two different loci and at the same tine also at the same genetic locus in the genome of the cell.
The terms “PAC”, “BAC” and “YAC” in line 7 of claim 7 are vague and render the claim indefinite.  The terms “PAC”, “BAC” and “YAC” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended for those terms.  Spelling out the terms “PAC”, “BAC” and “YAC” would be remedial.
The terms “PAC”, “BAC” and “YAC” in line 4 of claim 9 are vague and render the claim indefinite.  The terms “PAC”, “BAC” and “YAC” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended for those terms.  Spelling out the terms “PAC”, “BAC” and “YAC” would be remedial.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cawood et al., 2020 (US 20200277629 A1, effective filing date, 9-19-17).
Claim 1 is directed to a cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) optionally rev, wherein at least two of the nucleic acid sequences are located at the same genetic locus, wherein the at least two of the nucleic acid sequences are in reverse and/or alternating orientation relative to one another, wherein at least one of the nucleic acid sequences encoding gag-pol or env is associated with at least one regulatory element, and the cell is capable of producing a retroviral vector.
Claims 2-3 is directed to a cell or a transient production cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) rev, wherein at least two of the nucleic acid sequences are located at the same genetic locus, wherein the at least two of the nucleic acid sequences are in reverse and/or alternating orientation relative to one another, and wherein the cell is capable of producing a retroviral vector.
Claim 4 is directed to a cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) optionally rev, wherein the nucleic acid sequences are located at, at least, two different loci within the cell, further at least two of the nucleic acid sequences are located at the same genetic locus in the genome of the cell, wherein at least one of the nucleic acid sequences encoding gag-pol or env is associated with at least one regulatory element, and the cell is capable of producing a retroviral vector.
Claim 5 is directed to a cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) rev, wherein the nucleic acid sequences are located at, at least, two different loci within the cell, further at least two of the nucleic acid sequences are located at the same genetic locus, wherein the nucleic acid sequences encoding rev and env are in reverse and/or alternate orientation relative to each other, and wherein the cell is capable of producing a retroviral vector.
Claims 6 and 10 are directed to a modular construct comprising at least two nucleic acid sequences selected from nucleic acid sequence encoding i) gag-pol, ii) env, iii) the RNA genome of the retroviral vector and iv) rev, wherein the at least two nucleic acid sequences are in reverse and/or alternating orientation relative to one another, and wherein: a) when the modular construct comprises a nucleic acid sequence encoding gag-pol, said nucleic acid sequence is associated with at least one regulatory element, or b) when the modular construct comprises a nucleic acid sequence encoding env, said nucleic acid sequence is associated with at least one regulatory element, or c) when the modular construct comprises a nucleic acid sequence encoding gag-pol and env, said nucleic acid sequence is associated with at least one regulatory element.  Claim 10 specifies a cell comprising at least one modular construct of claim 6, wherein the cell is capable of producing a retroviral vector.
Claim 7 is directed to a modular construct comprising at least two nucleic acid sequences selected from nucleic acid sequence encoding i) gag-pol, ii) env, iii) the RNA genome of the retroviral vector and iv) rev, wherein the modular construct does not contain a sequence derived from a PAC, BAC, YAC, cosmid or fosmid, and wherein: a) when the modular construct comprises a nucleic acid sequence encoding gag-pol, said nucleic acid sequence is associated with at least one regulatory element, or b) when the modular construct comprises a nucleic acid sequence encoding env, said nucleic acid sequence is associated with at least one regulatory element, or c) when the modular construct comprises a nucleic acid sequence encoding gag-pol and env, said nucleic acid sequence is associated with at least one regulatory element.  
Claim 8 is directed to a modular construct comprising nucleic acid sequences encoding env and rev, in reverse and/or alternating orientation relative to one another, optionally a nucleic acid sequence encoding a gag-pol, and optionally the RNA genome of the retroviral vector.
Claim 9 is directed to a modular construct comprising nucleic acid sequences encoding env and rev, in reverse and/or alternating orientation relative to one another, optionally a nucleic acid sequence encoding a gag-pol, and optionally the RNA genome of the retroviral vector, wherein the modular construct does not contain a sequence derived from a PAC, BAC, YAC, cosmid or fosmid.
Regarding claims 1-10, Cawood teaches a double-stranded nucleic acid molecule comprising (a) a first nucleic acid comprising an env gene, and (b) a second nucleic acid comprising a gag-pol gene, wherein the coding sequence of the first and second nucleic acid are on opposing strands of the double-stranded nucleic acid molecule, wherein the env and gag-pol genes are independently operably-associated with first and second inducible promoters, respectively (e.g. claim 1).  The double-stranded nucleic acid molecule additionally comprises a rev gene (e.g. claim 5) (For claims 2-3 and 5-10).  A retroviral vector comprising the double-stranded nucleic acid molecule of claim 1, and the retroviral vector is a lentiviral vector (e.g. claims 10 and 20) (For claims 6-9).  A mammalian cell or a retroviral packaging cell comprising the double-stranded nucleic acid molecule of claim 1 (e.g. claims 11-12) (For claims 1-5 and 10).  A mammalian cell comprising a double-stranded nucleic acid of claim 11, wherein the double-stranded nucleic acid is stably integrated into the nuclear genome of the mammalian cell (e.g. claim 19) (For claim 4).  A process for producing retroviruses, the process comprising (a) introducing a retroviral transfer vector comprising 5’ and 3’ retrovirus LTRs and a retrovirus packaging signal and a retroviral rev gene into q retroviral packaging cell of claim 12, wherein the retroviral packaging cell comprises retroviral env and gag-pol genes stably integrated into its genome, (b) culturing the cell under conditions such that retroviruses are assembled and secreted by the cell, and (c) harvesting packaged retrovirus from the supernatant (e.g. claim 17) (For claims 1-5 and 10).  
Since the coding sequence of the first and second nucleic acid are on opposing strands of the double-stranded nucleic acid molecule, it is apparent that the nucleic acid sequence encoding gag-pol and nucleic acid sequence encoding env are in reverse orientation (For claims 1, 6 and 10).  Cawood teaches the double-stranded nucleic acid molecule additionally comprises a rev gene (e.g. claim 5).  It is apparent that the coding sequence of rev and the coding sequence of gag-pol would be either on the same strand or the opposing strand of the double-stranded nucleic acid molecule.  Therefore, the nucleic acid sequences encoding gag-pol and rev are in reverse or alternating orientation relative to one another (For claim 3).  It is also apparent that the coding sequence of rev and the coding sequence of env would be either on the same strand or the opposing strand of the double-stranded nucleic acid molecule.  Therefore, the nucleic acid sequences encoding rev and env are in reverse or alternating orientation relative to one another (For claims 2, 5 and 8-9).  Since the nucleic acid sequences encoding gag-pol and env are in the same double-stranded nucleic acid molecule, it is considered they are located at the same genetic locus (For claims 1-5).  The double-stranded nucleic acid molecule or the retroviral vector is not derived from PAC, BAC, YAC, cosmid or fosmid (For claims 7 and 9).  Since the nucleic acid sequences encoding gag-pol and env are in different nucleotide sequences, therefore, it is considered that they are at two different loci within the cell (For claims 4-5).  Thus, claims 1-10 are anticipated by Cawood.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dropulic et al., 2006 (WO 2006/089001 A2, IDS).
Claim 1 is directed to a cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) optionally rev, wherein at least two of the nucleic acid sequences are located at the same genetic locus, wherein the at least two of the nucleic acid sequences are in reverse and/or alternating orientation relative to one another, wherein at least one of the nucleic acid sequences encoding gag-pol or env is associated with at least one regulatory element, and the cell is capable of producing a retroviral vector.
Claims 2-3 is directed to a cell or a transient production cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) rev, wherein at least two of the nucleic acid sequences are located at the same genetic locus, wherein the at least two of the nucleic acid sequences are in reverse and/or alternating orientation relative to one another, and wherein the cell is capable of producing a retroviral vector.
Claim 4 is directed to a cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) optionally rev, wherein the nucleic acid sequences are located at, at least, two different loci within the cell, further at least two of the nucleic acid sequences are located at the same genetic locus in the genome of the cell, wherein at least one of the nucleic acid sequences encoding gag-pol or env is associated with at least one regulatory element, and the cell is capable of producing a retroviral vector.
Claim 5 is directed to a cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally the RNA genome of the retroviral vector, and iv) rev, wherein the nucleic acid sequences are located at, at least, two different loci within the cell, further at least two of the nucleic acid sequences are located at the same genetic locus, wherein the nucleic acid sequences encoding rev and env are in reverse and/or alternate orientation relative to each other, and wherein the cell is capable of producing a retroviral vector.
Claims 6 and 10 are directed to a modular construct comprising at least two nucleic acid sequences selected from nucleic acid sequence encoding i) gag-pol, ii) env, iii) the RNA genome of the retroviral vector and iv) rev, wherein the at least two nucleic acid sequences are in reverse and/or alternating orientation relative to one another, and wherein: a) when the modular construct comprises a nucleic acid sequence encoding gag-pol, said nucleic acid sequence is associated with at least one regulatory element, or b) when the modular construct comprises a nucleic acid sequence encoding env, said nucleic acid sequence is associated with at least one regulatory element, or c) when the modular construct comprises a nucleic acid sequence encoding gag-pol and env, said nucleic acid sequence is associated with at least one regulatory element.  Claim 10 specifies a cell comprising at least one modular construct of claim 6, wherein the cell is capable of producing a retroviral vector.
Claim 7 is directed to a modular construct comprising at least two nucleic acid sequences selected from nucleic acid sequence encoding i) gag-pol, ii) env, iii) the RNA genome of the retroviral vector and iv) rev, wherein the modular construct does not contain a sequence derived from a PAC, BAC, YAC, cosmid or fosmid, and wherein: a) when the modular construct comprises a nucleic acid sequence encoding gag-pol, said nucleic acid sequence is associated with at least one regulatory element, or b) when the modular construct comprises a nucleic acid sequence encoding env, said nucleic acid sequence is associated with at least one regulatory element, or c) when the modular construct comprises a nucleic acid sequence encoding gag-pol and env, said nucleic acid sequence is associated with at least one regulatory element.  
Claim 8 is directed to a modular construct comprising nucleic acid sequences encoding env and rev, in reverse and/or alternating orientation relative to one another, optionally a nucleic acid sequence encoding a gag-pol, and optionally the RNA genome of the retroviral vector.
Claim 9 is directed to a modular construct comprising nucleic acid sequences encoding env and rev, in reverse and/or alternating orientation relative to one another, optionally a nucleic acid sequence encoding a gag-pol, and optionally the RNA genome of the retroviral vector, wherein the modular construct does not contain a sequence derived from a PAC, BAC, YAC, cosmid or fosmid.
Regarding claims 1-10, Dropulic teaches lentiviral vector comprising helper sequences in opposite orientation and/or minimally functional LTR sequence to prepare high efficiency transduction vectors (e.g. Abstract).  A lentiviral helper plasmid comprising a) lentivirus 5’ LTR comprising native promoter operably linked to a polynucleotide sequence coding for lentivirus gag and pol, and a heterologous polyA signal, b) heterologous promoter operably linked to an envelope coding sequence, and a heterologous polyA signal, wherein said native and heterologous promoters are present in said plasmid in opposite transcriptional orientations (e.g. claim 1).  Figure 1 shows the gag-pol gene and the synVSV-G gene (an envelope gene) are in reverse orientation in the pLTG63 vector) (For claims 1, 4 and 6-7).  A lentivirus packaging system for producing a lentivirus transducing vector, comprising a lentiviral helper plasmid, a lentiviral transfer vector, and a sequence comprising a coding sequences for a rev polynucleotide operably linked to a heterologous promoter (e.g. claim 19).  An isolated cell comprising the helper vector of claim 1 (e.g. claim 20). An isolated cell comprising the lentivirus packaging system of claim 19 (e.g. claim 22) (For claims 1, 4 and 10).  In a preferred embodiment, the gag and pol sequences are placed in opposite transcriptional orientation from the envelope sequences.  By the latter, it is meant that the direction of transcription is opposite or reversed.  Safety is increased with such vector and there is no possibility that transcriptional read-through would result in a RNA containing both functional gag-pol and env sequences (e.g. p. 6, lines 20-28).  The coding sequence for rev can be present in the helper plasmid or integrating into the host cell line utilized for transduction vector manufacture (e.g. p. 8, lines 17-19).  Constructs of the present invention can comprise origins of replication and selectable markers for producing the helper and transfer constructs, and the markers can be used to assay for the presence of the vector to confirm infection and integration (e.g. p. 18, lines 11-15).  
The lentiviral vector does not contain a sequence derived from a PAC, BAC, YAC, cosmid or formid (For claims 7 and 9).  The lentiviral helper vector comprises coding sequences of gag-pol and env, therefore, they are in the same genetic locus.  Since the lentiviral helper vector can integrated into the cellular genome, therefore, the coding sequences of gag-pol and env are in the same genetic locus in the genome of the cell (For claim 4).  Since Dropulic teaches the coding sequence for rev can be present in the helper plasmid or integrating into the host cell line utilized for transduction vector manufacture, the nucleic acid sequence encoding rev would be in the same lentiviral helper plasmid comprising nucleotide sequences encoding gag-pol and env.  Therefore, the nucleic acid sequences encoding rev and env are in reverse or alternating orientation relative to one another (For claims 2, 5 and 8-9), and the nucleic acid sequences encoding gag-pol and rev are in reverse or alternating orientation relative to one another (For claim 3).  Since the nucleic acid sequences encoding gag-pol and env are in different nucleotide sequences, therefore, it is considered that they are at two different loci within the cell (For claims 4-5).  Thus, claims 1-10 are anticipated by Dropulic.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632